DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered.

Response to Amendment

3.	Amendment filed on 07/19/2021 has been entered. Claims 1-20 are now pending in the application.

Drawings

4.	Also, noting again for the Applicant: the Drawings amendments, filed on 08/03/2020 have been considered and acknowledged. The Drawings amendments have been approved in the final office action filed at 08/24/2020. 




Response to Arguments

5.	Applicant’s arguments filed on 07/19/2021 are considered and acknowledged but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claims 1, 3-5, 7-13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brist et al. (US 2009/0325415) hereinafter Brist in view of Swaminathan et al. (US 2015/0118870) hereinafter Swaminathan. 

Regarding claim 1: Brist discloses in figs. 1-4 a printed circuit board (PCB) system, comprising: an integrated circuit (IC) package (108, 116) having a package substrate (108) and an IC chip (116) that is coupled to a top surface of the package substrate, 
the package substrate (108) having an edge, figs. 3-4; a first PCB (124) configured to electrically couple with first contact structures (110) that are disposed on a bottom 
Swaminathan discloses the second substrate (112) [0029] extending beyond the edge of the substrate (102) and over the first PCB (142).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist the second PCB extending beyond the edge of the package substrate and over the first PCB, as taught by Swaminathan in order to facilitate connection to another device.
	Although it doesn’t explicitly teach a second number of layers that is less than the first number of layers, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan a second number of layers that is less than the first number of layers, in order to save material for layers and reduce cost of the manufacturing of the system and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 3, Brist further discloses that the plurality of compression structures (LGA pins in LGA body 104) (147) are disposed in an interposer (104) configured to interconnect the PCB module (130) with the second contact structures (106) disposed on the top surface of the package substrate (108, 149).

Regarding claim 4, Brist further discloses that the interposer (104) is configured to provide the compression contacts on at least one side of the interposer [0037].

Regarding claim 5, Brist further discloses that a force component (167, 169) configured to apply compression force to the first PCB (165) and the PCB module (145) to interconnect the PCB module with the second contact structures of the IC package via the interposer (149).

Regarding claim 7, Brist further discloses that the second contact structures (106) have a different density from the first contact structures (110, fig. 3)

Regarding claim 8, Brist further discloses that the second contact structures (106) have a higher density than the first contact structures (110, fig. 3).


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan a distance between the first PCB and the second PCB is less than a thickness of the IC package, in order to provide compact design of the PCB system and reduce cost of the manufacturing of the system and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 10: Brist discloses in figs. 1-4 a method, comprising: mounting an integrated circuit (IC) package (108, 116) to a first PCB (124) to electrically couple first contact structures (110) on a bottom surface of a package substrate of the IC package to traces on the first PCB (124), the first PCB including a first number of layers, the package substrate having an edge; and fastening a PCB module (130) with the IC package (108) and the first PCB (124), the PCB module including a second PCB having a second number of layers and one or more electronic components (die package 130) 
Brist is silent with respect to the second PCB extends beyond the edge of the package substrate and over the first PCB.
Swaminathan discloses the second substrate (112) [0029] extending beyond the edge of the substrate (102) and over the first PCB (142).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist the second PCB extends beyond the edge of the package substrate and over the first PCB, as taught by Swaminathan in order to facilitate connection to another device.
	Although it doesn’t explicitly teach a second number of layers that is less than 
the first number of layers, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan


Regarding claim 11, Brist further discloses that 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
wherein fastening the PCB module (130) with the IC package (108, 116) and the first PCB (124) further comprises: disposing an interposer (104) between the PCB module and the second contact structures, the interposer including the plurality of interconnection structures to interconnect the PCB module with the second contact structures (106) disposed on the top surface of the package substrate (108).

Regarding claim 12, Brist further discloses that applying compression force (159) on the interposer (104, 149) to interconnect the PCB module (130, 145) with the second contact structures (106, 151) of the IC package.

Regarding claim 13, Brist further discloses that fastening a bolt (shown in fig. 10) to apply the compression force (169, 167).

Regarding claim 15: Brist discloses a printed circuit board (PCB) module configured to electrically couple to an integrated circuit (IC) package (116) having a package substrate with an edge, the package substrate having first contact structures (110) disposed on a bottom surface of a package substrate (108, 149) and second contact structures (106) disposed on a top surface of the package substrate (108), the first contact structures (110) disposed on the bottom surface of the package substrate (108) for electrically coupling to a main PCB (124) having a first number of layers, the PCB module (130) comprising: a PCB substrate (145) [ IC package [0047] inherently include at least IC die (141) and package substrate (145)] configured to have a first surface and a second surface being opposite to the first surface, the PCB substrate (145) having a  between the second contact structures (106) that are disposed on the top surface of the package substrate (108, 149) and corresponding contact structures on the PCB module (130). Brist is silent with respect to the PCB substrate extends beyond the edge of the package substrate and over the main PCB.
Swaminathan discloses the second substrate (112) [0029] extending beyond the edge of the substrate (102) and over the first PCB (142).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist the PCB substrate extends beyond the edge of the package substrate and over the main PCB, as taught by Swaminathan in order to facilitate connection to another device.
	Although it doesn’t explicitly teach a second number of layers is less than the 
first number of layers, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan a second number of layers that is less than the first number of layers, in order to save material for layers and reduce cost of the manufacturing of the system and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 17, Brist further discloses that the plurality of compression structures (147) (LGA pins in LGA body 104) [0037] are disposed in an interposer (104) that interconnects the PCB module (130) with the second contact structures (106) disposed on the top surface of the package substrate (108, 149).

Regarding claim 18, Brist further discloses that the plurality of third contact structures (151) of the contact interface are configured to couple with compression contacts (147) on the interposer (104, socket 149) [0059].

6.2.	 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brist in view of Swaminathan, as applied to claim 1 above, and further in view of Ruttan et al. 
(US 6884086) hereinafter Ruttan.

Regarding claim 2: Brist, as modified by the teaching of Swaminathan, discloses the PCB system having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the second contact structures are disposed on the top surface of the package substrate in an area between the IC chip and the edge of the package substrate.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan the second contact structures are disposed on the top surface of the package substrate in an area between the IC chip and the edge of the package substrate, as taught by Ruttan in order to eliminate the need for an edge-card connector typically required in such applications as taught by Ruttan (Abstract).

6.3.	 Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brist in view of Swaminathan, as applied to claims 1 and 10 respectively above, and further in view of  Panella et al. (US 7095619) hereinafter Panella.

Regarding claim 2: Brist, as modified by the teaching of Swaminathan, discloses the PCB system having all of the claimed features as discussed above with respect to claim 1, wherein: a power supply [0031] [0040] is provided; first PCB (124), the IC package (108), a first contact structure among the first contact structures (110) on the bottom surface of the package substrate (108), the PCB module (130) and a second contact structure among the second contact structures (106) on the top surface of the package substrate (108) [0031] [0040]. It doesn’t explicitly teach a power supply is provided from the first PCB to the IC package via a first contact structure among the first contact structures on the bottom surface of the package substrate, the power supply being further provided from the IC package to the PCB module via a second contact structure among the second contact structures on the top surface of the package substrate.
Panella discloses in figs. 1-2 (Prior Art) a power supply (25) is provided from the first PCB (26) to the IC package (32) via a first contact structure (36) among the first contact structures (36) on the bottom surface of the package substrate (35), the power supply being further provided from the IC package (32) to the PCB module (30) via a second contact structure (33) among the second contact structures on the top surface of the package substrate (35).

 a power supply is provided from the first PCB to the IC package via a first contact structure among the first contact structures on the bottom surface of the package substrate, the power supply being further provided from the IC package to the PCB module via a second contact structure among the second contact structures on the top surface of the package substrate, as taught by Panella in order to provide power for these processors and for other components.

Regarding claim 14: Brist as modified by the teaching of Swaminathan, discloses the method having all of the claimed features as discussed above with respect to claim 10, wherein: a power supply [0031] [0040] is provided; first PCB (124), the IC package (108), a first contact structure among the first contact structures (110) on the bottom surface of the package substrate (108), the PCB module (130) and a second contact structure among the second contact structures (106) on the top surface of the package substrate (108) [0031] [0040]. It doesn’t explicitly teach providing a power supply from the first PCB to the PCB module via at least a first contact structure among the first contact structures on the bottom surface of the package substrate and a second contact structure among the second contact structures on the top surface of the package substrate.
Panella discloses in figs. 1-2 (Prior Art) a power supply (25) is provided from the first PCB (26) to the IC package (32) via a first contact structure (36) among the first contact structures (36) on the bottom surface of the package substrate (35), the power supply being further provided from the IC package (32) to the PCB module (30) via a second contact structure (33) among the second contact structures on the top surface of the package substrate (35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan providing a power supply from the first PCB to the PCB module via at least a first contact structure among the first contact structures on the bottom surface of 

6.4.	 Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brist in view of Swaminathan, as applied to claims 15 and 18 respectively above, and further in view of Ruttan et al. (US 6884086) hereinafter Ruttan.

Regarding claim 16, Brist further discloses that the plurality of third contact structures (151) of the contact interface are arranged to couple with the second contact structures (106) disposed in a peripheral area surrounding an IC chip (116) that is coupled on the top surface of the package substrate (108).
OR
Regarding claim 16: Brist as modified by the teaching of Swaminathan, discloses the PCB module having all of the claimed features as discussed above with respect to claim 15, wherein: one of the third contact structures of the contact interface is positioned. It doesn’t explicitly teach the plurality of third contact structures of the contact interface are arranged to couple with the second contact structures disposed in a peripheral area surrounding an IC chip that is coupled on the top surface of the package substrate.
Ruttan discloses in figs. 1A, 1B the plurality of third contact structures of the contact interface (140) are arranged to couple with the second contact structures disposed in a peripheral area surrounding an IC chip (110) that is coupled on the top surface of the package substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan the plurality of third contact structures of the contact interface are arranged to couple with the second contact structures disposed in a peripheral area surrounding an IC chip that is coupled on the top surface of the package substrate, as taught by Ruttan in order to eliminate the need for an edge-card connector typically required in such applications as taught by Ruttan (Abstract).


Ruttan discloses a hole structure configured to accept a bolt that is fastened to apply compression force on the interposer (col. 4:51-65)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Brist and Swaminathan a hole structure configured to accept a bolt that is fastened to apply compression force on the interposer, as taught by Brist in order to eliminate the need for an edge-card connector typically required in such applications as taught by Ruttan (Abstract).

6.5.	 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brist in view of Swaminathan, as applied to claim 17 above, and further in view of Panella.

Regarding claim 20: Brist as modified by the teaching of Swaminathan, discloses the PCB module having all of the claimed features as discussed above with respect to claim 17, wherein: one of the third contact structures of the contact interface is positioned. It doesn’t explicitly teach one of the third contact structures of the contact interface is positioned (to accept a power supply that is provided from the second PCB via one of the first contact structures on the bottom surface of the package substrate, and via one of the second contact structures on the top surface of the package substrate – intended use).
Panella discloses in figs. 1-2 (Prior Art) a power supply (25) is provided from the first PCB (26) to the IC package (32) via a first contact structure (36) among the first contact structures (36) on the bottom surface of the package substrate (35), the power supply being further provided from the IC package (32) to the PCB module (30) via a second contact structure (33) among the second contact structures on the top surface of the package substrate (35).


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.